         Case 1:19-cv-10142-PAE-OTW Document 50 Filed 09/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    JAMES H. BRADY,

                                          Plaintiff,
                           -v-                                            19 Civ. 10142 (PAE)

    IGS REALTY CO. L.P. and PHILIPPE IFRAH,

                                          Defendants.


    JAMES H. BRADY,

                                          Plaintiff,                      19 Civ. 10622 (PAE)
                           -v-

    MARK S. FRIEDLANDER, ESQ., et al.,                                          ORDER

                                          Defendants.


PAUL A. ENGELMAYER, District Judge:

          The Court has received and considered plaintiff James H. Brady’s letter, submitted

September 4, 2020, regarding the Court’s imposition of a filing injunction. See Dkt. 49 (“Pl.

Ltr.”).1 On July 20, 2020, U.S. Magistrate Judge Ona T. Wang issued a report and recommendation

recommending the dismissal of Brady’s claims and considering the imposition of a filing

injunction on him. See Dkt. 30 (“Report”) at 30. The same day, Judge Wang issued an order to

show cause, directing Brady to “show cause by letter on or before August 19, 2020, why the Court

should not recommend that Judge Engelmayer enter a filing injunction.” Dkt. 31 (“OTSC”). The

Report also states that, “[a]fter Brady has responded to the [OTSC], the Court will issue a

subsequent report and recommendation to Judge Engelmayer.” Report at 30.



1
    All citations to the docket in this order refer to case number 19 Civ. 10142.
       Case 1:19-cv-10142-PAE-OTW Document 50 Filed 09/08/20 Page 2 of 3




          On August 7, 2020, the Court received Brady’s objections to the Report. See Dkt. 38. On

August 17, 2020, Brady filed his opposition to the contemplated filing injunction. See Dkt. 40.

By August 21, 2020, each defendant responded to Brady’s objections to the Report. Construing

the Report to recommend—rather than merely contemplate—the imposition of a filing injunction,

the Court understood all issues in the case to have been fully submitted as of that date. Accordingly,

on September 3, 2020, the Court issued a decision addressing both the merits of Brady’s claims

and the imposition of a filing injunction. See Dkt. 48 (“September 3 Decision”).

          The following day, September 4, 2020, Brady wrote the Court, alerting it to a discrepancy

between the September 3 Decision and the Report. See Pl. Ltr. at 1–2. Brady noted that, although

the Report stated that the Court “will issue” a subsequent report and recommendation specifically

addressing the imposition of a filing injunction, the September 3 Decision bypassed such

procedure and proceeded directly to considering—and imposing—a filing injunction on Brady.

See id.

          Brady is correct. The Court misunderstood the procedures anticipated by the Report. As a

result, the Court erroneously treated the question regarding the imposition of a filing injunction as

fully submitted after Brady’s August 17, 2020 response to the OTSC. In addressing that issue in

the September 3 Decision, the Court therefore lacked the benefit of both Judge Wang’s subsequent

recommendation, in light of Brady’s response to the OTSC, as well as any further objections any

party might have to that recommendation. Given the Report’s language setting out the procedures

governing this issue and the following OTSC, the Court’s September 3 Decision should not have

proceeded to consider whether to impose a filing injunction. The Court thanks Brady for promptly

notifying it of this error.




                                                   2
      Case 1:19-cv-10142-PAE-OTW Document 50 Filed 09/08/20 Page 3 of 3




       To ensure that all parties have a full, fair, and meaningful opportunity to be heard on the

“serious matter” of a filing injunction, Raffe v. Doe, 619 F. Supp. 891, 898 (S.D.N.Y. 1985), the

Court hereby orders as follows.

       The Court withdraws its September 3, 2020 decision in its entirety. Contemporaneous with

this order, the Court will issue an amended opinion that resolves only the merits of Brady’s claims,

and does not address the imposition of any filing injunction. The Court reserves judgment on the

need for a filing injunction, pending receipt of a report and recommendation from Judge Wang on

that issue and objections received thereto from any party.

       The Clerk of Court is respectfully directed to vacate the opinion and order at docket 48 in

19 Civ. 10142 and docket 70 in 19 Civ. 10622.

       The Clerk of Court is further directed to mail a copy of this order to Brady.

       SO ORDERED.


                                                             PaJA.�
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: September 8, 2020
       New York, New York




                                                 3
